Citation Nr: 1610574	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disability.  

2.  Entitlement to service connection for a right knee disability, claimed as secondary to service-connected left knee disability.  

3.  Entitlement to service connection for asbestosis/asbestos exposure-related disease, including chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from February 1956 to July 1959.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An appealed but unperfected April 1999 rating decision denied service connection for right knee arthritis, based on findings that the disability was not secondary to his service-connected left knee disability, or otherwise related to his active service; an unappealed November 2008 rating decision continued to deny the claim.  

2.  Evidence received since the April 1999 and November 2008 rating decisions denying service connection for a right knee disability, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.  

3.  The preponderance of the evidence shows that the Veteran's COPD was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include asbestos exposure, or that he has, or during the pendency of the claim has had, asbestosis or an asbestos exposure-related disease.  


CONCLUSIONS OF LAW

1.  The April 1999 and November 2008 rating decisions denying the claim for service connection for a right knee disability are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  Service connection for asbestosis/asbestos exposure-related disease, including COPD, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board reopens the Veteran's claims of service connection for a right knee disability.  As such, no discussion of VA's duty to notify and assist is necessary regarding this issue.  

Regarding the service connection claim for asbestosis/asbestos exposure-related disease, VA's duty to notify was satisfied by way of a June 2010 letter that was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claim.  The letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports.  See, e.g., June 2010 SSA response as to the unavailability of any records due to their destruction; April 2011 Memorandum as to the unavailability of SSA records.  The Veteran was afforded a VA examination in October 2010.  As the October 2010 examination was based on clinical evaluation of the Veteran and review of the claims folder, the Board finds that the examination is adequate for purposes of deciding his claim for service connection for asbestosis/asbestos exposure-related disease decided herein.  

Finally, the Veteran does not assert that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identify any prejudice in the conduct of the Board hearing in February 2016.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).   

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an appealed but unperfected April 1999 rating decision denied service connection for right knee arthritis, based on findings that the disability was not secondary to his service-connected left knee disability, or otherwise related to his active service.  Such decision was continued in a November 2008 rating decision.   No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the April 1999 and November 2008 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for a right knee disability was received in May 2010.  

Since the April 1999 and November 2008 rating decisions, the Veteran submitted additional evidence, including February 2016 video conference hearing testimony that he did not notice his right knee pain until after he stopped taking pain medication for his left knee disability, and that his right knee disability was secondary to his left knee disability, including that the left knee disability overloaded his right knee by causing him to shift his weight to the right side of his body to compensate for the left side of his body.  He has also reported that he underwent right total knee replacement surgery in August 2009.  This evidence is new, in that it was not previously of record at the time of the April 1999 and November 2008 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a right knee disability.  See also Justus v. Principi, 3 Vet. App. 510 (1992). 

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran has asserted that his respiratory disability, including COPD, was causally or etiologically related to service.  Specifically, he contends that he developed COPD as the result of exposure to asbestos during his service aboard multiple ships.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, VA has issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual Rewrite (hereafter Manual), M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2f.  

The Manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2a-g.

The Manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2h.  

As an initial matter, the Board notes that the Veteran's medical records provide diagnoses of asthma, COPD, and bronchitis.  The Veteran's service personnel records reveal that he served aboard the U.S.S. Hickox, U.S.S. Forrest Sherman, U.S.S. Stribling, and U.S.S. Stormes, and he has stated that he served as a boilermaker, boatswain's mate, and near the engines.  The Board finds the Veteran's statements and testimony as to his duties during his active service to be credible, and thus it is presumed he was exposed to asbestos during his military service.  

It is neither shown nor contended that the Veteran manifested asbestosis or asbestos exposure-related disease during his active service.  

In November 2010, a VA examiner diagnosed the Veteran with COPD, noted that the initial diagnosis was made in 1969, and further noted that the Veteran was a two-and-a-half pack per day smoker for 35 years and had quit fifteen years ago.  The examiner opined that the Veteran's current COPD was at least as likely as not secondary to his smoking.  The examiner noted that there was no evidence of asbestos-related lung disease and chest x-ray showed no radiographic evidence of asbestos exposure.  

The Board finds that the November 2010 VA examiner's opinion is the most probative opinion of record.  The VA examiner's opinion constitutes competent medical evidence because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The Board further finds that the VA examiner's opinion is the most probative evidence of record because the examiner reviewed the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's diagnostic results show that his COPD is unrelated to service.  38 C.F.R. § 3.303.  

In addition, no medical professional has ever suggested that the Veteran's COPD, or any respiratory disability, was related to his military service, and the appellant has not presented, identified, or even alluded to the existence of any such medical evidence or opinion.  To the extent the Veteran relates his COPD, or any respiratory disability, to his service (to include asbestos exposure), the Board finds that such is not competent evidence.  In this regard, the Board acknowledges the Veteran's complaint of a "filling" in his chest in his service treatment records in February 1957.  However, the Veteran is not competent to diagnose asbestosis/asbestos exposure-related disease, a diagnosis that is based on the results of radiographic evidence.  The matter of a nexus between a current disability such as COPD and service is (in the absence of recurrence of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.   Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened, and to this extent only the appeal is granted.  

Service connection for asbestosis/asbestos exposure-related disease, including COPD, is denied.  




REMAND

Regarding the claim for service connection for a right knee disability, the Veteran contends that his right knee disability is secondary to his service-connected left knee disability, to include that the left knee disability overloaded his right knee by causing him to shift his weight to the right side of his body to compensate for the left side of his body.  The Veteran was afforded a VA examination in October 2010 wherein the examiner diagnosed right total knee replacement, and opined that it was less likely as not due to his left knee arthroplasty.  The examiner, however, did not comment on whether his right knee disability was aggravated by his service-connected left knee disability.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the United States Court of Appeals for Veterans Claims (Court) vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Moreover, no reasoning was provided to support the opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion); Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  As such, the Board finds that this matter must be remanded for a new VA examination to address the etiology of his right knee disability.  

Finally, the record shows that the Veteran underwent right total knee replacement in August 2009.  The operative report of this surgery is not associated with the claims file.  As this matter is being remanded anyway, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *5 (Fed. Cir. Mar. 8, 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's right knee disability, to specifically include the operative report of his right total knee replacement in August 2009.  

2. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his right knee disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) the Veteran's right knee disability.  Provide an opinion whether it is at least as likely as not the right knee disability had its onset in service.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was caused by his service-connected left knee disability.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right knee disability was aggravated by his service-connected left knee disability.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  In providing the above opinions, the examiner is asked to specifically consider the Veteran's contention that his service-connected left knee disability overloaded his right knee by causing him to shift his weight to the right side of his body to compensate for the left side of his body.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

3. Then readjudicate the matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


